Citation Nr: 0404079	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  01-02 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from July 1959 to April 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in which the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for tinnitus.  The veteran appealed, 
and in December 2002, the Board reopened the claim and 
directed that additional development be carried out.  


FINDING OF FACT

The veteran's tinnitus is related to his service.  


CONCLUSION OF LAW

The veteran's tinnitus was incurred as a result of his 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In May 1986, the veteran filed a claim of entitlement to 
service connection for tinnitus.  In September 1986, the RO 
denied the claim.  There was no appeal, and the September 
1986 RO rating decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  In May 2000, the veteran sought to 
reopen his tinnitus service connection claim.  In August 
2000, the RO denied the claim. The veteran appealed, and in 
December 2002, the Board reopened the claim and directed that 
further development be carried out.  In July 2003, a medical 
opinion was obtained, and the claim has been returned to the 
Board.  

The veteran argues that service connection is warranted for 
tinnitus.  He argues that he was treated during service for 
this disorder, and that he was exposed to loud noises during 
service, to include small arms fire, aircraft noise and naval 
artillery.  The claims file includes copies of email 
correspondence between the veteran (who is a VA employee) and 
other VA personnel in the audiology department, to include a 
statement indicating that there may be a correlation between 
acoustic trauma and tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

The veteran's service medical records include reports, dated 
between May and September of 1964, which show treatment for a 
perforated left eardrum and chronic infection of the middle 
ear.  Reports, dated between November and December of 1979, 
show that he received treatment for complaints of 
"persistent" left ear tinnitus, described as being of six 
months' duration.  The provisional diagnosis was unilateral 
tinnitus A.S. (left ear).  An acoustic neuroma was suspected, 
but was not corroborated by clinical testing.  Between 
February and May of 1971, the veteran was treated for a 
perforation of the tympanic membrane of the right ear.  At 
that time, a graft was performed.  The service medical 
records include a number of examination reports, to include a 
March 1986 "fleet reserve" report, all of which show that 
his ears and drums were clinically evaluated as normal.  

The post-service medical evidence consists VA outpatient 
treatment reports, dated between 1989 and 2001.  An 
audiological examination report, dated in May 2000, shows 
complaints of tinnitus A.U. (both ears) which has been 
present since the 1970's.  Reports dated in January 2001 also 
note that the veteran complained of tinnitus.  

A report from a VA specialist, Martha E. Blaesing, M.A., 
CCC.A., Chief of Audiology and Speech Pathology Service, 
dated in July 2003, states that, by the veteran's report, he 
has a history of constant bilateral tinnitus since the 
1970's, as well as a history of exposure to loud noise during 
service.  She noted that the veteran was treated for 
unilateral left ear tinnitus during service, in 1979, and 
that, "It is at least as likely as not that the noise 
exposure during service was a contributing factor."  The 
report concluded:

While the patient does not demonstrate 
hearing loss normally associated with 
noise exposure, he did seek treatment for 
constant tinnitus, left ear in 1979.  
According to the patient the tinnitus 
remained constant, but unreported.  He 
did include the complaint of tinnitus in 
his 1986 C&P claim and it is reasonable 
to assume that the tinnitus was present 
at that time and had been chronic since 
at least 1979.  It is more likely than 
not that the patient's current tinnitus 
is etiologically related to his service 
in the Navy. 

The claims file contains statements from two former service 
members with whom the veteran reportedly served while on 
active duty.  In these statements, the authors described the 
appellant's exposure to acoustic trauma at various times 
during his 27-year naval career.  

The Board finds that service connection for tinnitus is 
warranted.  With regard to the veteran's claims of exposure 
to loud noise during service, his service records show that 
he spent about 27 year in the Navy, and that he received 
several awards for service in Vietnam, to include a Vietnam 
Service Medal with three stars.  The veteran's reports of his 
exposure to loud noise during service, and his tinnitus 
symptoms are therefore considered credible.  In addition, the 
veteran received treatment for tinnitus during service.  Nor 
is the Board's decision inconsistent with the fact that the 
veteran's received inservice treatment for a bilateral 
perforated tympanic membranes, and a chronic ear infection.  
Finally, the claims file contains a competent opinion from a 
VA specialist that associates the veteran's tinnitus with his 
service.  There is no competent, countervailing opinion of 
record.  The Board therefore finds that the evidence is at 
least in equipoise as to whether the veteran's tinnitus is 
related to his service.  Service connection for tinnitus is 
therefore granted.  See 38 C.F.R. § 3.303.  

II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  

In this case, in a letter, dated in March 2001, the veteran 
was notified of the VCAA, and in light of the result here (a 
full grant of the claim for service connection), the Board 
finds that a detailed discussion of the VCAA is unnecessary.  
Any potential failure of VA in fulfilling its duties to 
notify and assist the veteran is essentially harmless error.


ORDER

Service connection for tinnitus is granted.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



